DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 has been objected to because of the following informalities:  Claim 19 of this application does not exist.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 13-14, 16, 20, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, in view of East et al, US Patent Pub. 20120237075 A1.
Re Claim 1, D’Angelo discloses a device for the treatment of a tinnitus condition consisting of a pressure point body (para 0022: acoustic pressure is sensed and controlled to minimize tinnitus; wherein sensing the pressure naturally includes pressure sensors/elements) comprising a pressure element (para 0022: acoustic pressure is sensed and controlled to minimize tinnitus; wherein sensing the pressure naturally includes pressure sensors/elements); but fails to disclose comprising a fastening element. However, East et al discloses an audio apparatus that includes tinnitus suppression (East et al, para 0043); where the audio apparatus can be mounted on a pair of spectacles thus enabling the fasteners of the spectacle to fasten the device on to a user’s ear (East et al, para 0058: fastening the device on a user’s ears naturally changes the position of the user’s whole ear including the auricle and the inner ear). It would have been obvious to modify the D’Angelo system such that the tinnitus suppression device can be mounted within a spectacle as taught in East et al for the purpose of enabling the tinnitus device to be securely worn by a user while also being less noticeable that a tinnitus device is being worn.
Claim 2 has been analyzed and rejected according to claim 1.
Re Claim 13, the combined teachings of D’Angelo and Wade et al disclose the device according to claim 1, characterized in that the fastening element is a circular mounting element (East et al, para 0058: spectacle typically have a circular form at the fasten portion behind a wearer’s ear).

Re Claim 16, the combined teachings of D’Angelo and Wade et al disclose the device according to claim 2, but fail to explicitly disclose characterized in that the pressure point body can be displaced variably an inner side of an eyeglass temple of the pair of glasses or on an inner side of the earpiece. However, it would have been obvious to include the pressure sensors/elements on the inner side of the spectacle so that the pressure elements/sensors can make contact with the user to ascertain the pressure levels which the D’Angelo system is trying to compensate for.
Re Claim 20, the combined teachings of D’Angelo and Wade et al disclose the device according to claim 12, characterized in that the pressure point body is secured to the inner side of an earpiece (D’Angelo, fig. 1: 200; para 0033).
Claims 26-27 have been analyzed and rejected according to claim 1.
Re Claim 28, the combined teachings of D’Angelo and Wade et al disclose the method for the treatment of a tinnitus condition according to claim 26, wherein the middle ear is deformed by the pressure point body (D’Angelo, fig. 1: 200; para 0033: device is placed in the middle of a user’s ear; East et al, para 0058: fastening the device on a user’s ears naturally changes the position of the user’s whole ear including the auricle and the inner ear).
East et al, para 0058: the spectacle involves using both ears and thus changing the position of both auricles when mounted on user’s ears).

Claim 4-6, 8, 10-11 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, and East et al, US Patent Pub. 20120237075 A1 as applied to claim 1 above, and further in view of Wade et al, US Patent Pub. 20180306659 A1.
Re Claim 4, the combined teachings of D’Angelo and Wade et al disclose the device according to claim 1, but fail to disclose characterized in that the pressure element is a variably fillable body. However, Wade eta l discloses a system that teaches the concept of a pressure sensor/element made up of variable fillable body filled with gel or liquid wherein the gel or liquid is inserted with a syringe (Wade et al, para 0093; abstract). It would have been obvious to modify the D’Angelo system such that its pressure sensor is made up of variable fillable material such as gel or liquid that can be filled in with a syringe as taught in Wade et al for the purpose of forming the force transmitting member to control the pressure sensor while still making the pressure sensor comfortable while worn by a user (i.e. worn on a user’s head).
Claims 5-6, 8, 10-11 have been analyzed and rejected according to claim 4.
Claims 31-32 have been analyzed and rejected according to claims 1 & 4; but fails to explicitly disclosing the projection tapering. It would have been obvious to modify .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D’Angelo, US Patent Pub. 20050251226 A1, East et al, US Patent Pub. 20120237075 A1 and Wade et al, US Patent Pub. 20180306659 A1, as applied to claim 10 above, and further in view of Parthasarathy et al, US Patent Pub. 20190203549 A1.
Re Claim 12, the combined teachings of D’Angelo, East et al and Wade et al disclose the device according to any one of claim 10, but fail to disclose characterized in that the device further comprises a controller with memory for storing status information of the variably fillable body. However, Parthasarathy et al teaches the concept of being able to store the pressure status of a liquid within a memory (Parthasarathy et al, para 0055). It would have been obvious to modify the Wade et al reference as used to modify D’Angelo such that the pressure status of gel liquid within the pressure sensor/element is stored in memory as taught in Parthasarathy et al for the purpose of being able to provide a user the status of the pressure sensor/element.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651              					8/27/2021